UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:11/30 Date of reporting period:11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Annual Report to Shareholders DWS Dreman Mid Cap Value Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 15.99% -3.01% 3.18% 3.06% Class B 14.93% -3.72% 2.46% 2.35% Class C 14.94% -3.72% 2.45% 2.33% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 9.32% -4.91% 1.97% 1.92% Class B (max 4.00% CDSC) 11.93% -4.31% 2.28% 2.18% Class C (max 1.00% CDSC) 14.94% -3.72% 2.45% 2.33% No Sales Charges Class S 16.13% -2.71% 3.56% 3.43% Institutional Class 16.23% -2.66% 3.62% 3.50% Russell Midcap® Value Index+ 22.07% -1.78% 2.77% 2.78% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *The Fund commenced operations on August 2, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.52%, 2.54%, 2.30%, 1.23% and 1.02% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Dreman Mid Cap Value Fund — Class A [] Russell Midcap Value Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on August 2, 2005. Index returns began on July 31, 2005. +Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000 Value index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 11/30/09 $ Distribution Information: Twelve Months as of 11/30/10: Income Dividends $ Lipper Rankings — Multi-Cap Core Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 23 3-Year of 26 5-Year of 17 Class B 1-Year of 26 3-Year of 35 5-Year of 27 Class C 1-Year of 26 3-Year of 35 5-Year of 27 Class S 1-Year of 22 3-Year of 23 5-Year 85 of 15 Institutional Class 1-Year of 22 3-Year of 22 5-Year 82 of 14 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, B, C and S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Dreman Mid Cap Value Fund 1.40% 2.13% 2.15% 1.14% 1.06% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Dreman Mid Cap Value Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Dreman Mid Cap Value Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Dreman Value Management L.L.C. ("DVM"), West Palm Beach, Florida, is the subadvisor for the fund. DVM was founded in 1977 and currently manages over $4.7 billion in assets as of November 30, 2010. Portfolio Management Team Dreman Value Management, L.L.C. is the subadvisor for the fund. David N. Dreman Lead Portfolio Manager E. Clifton Hoover, Jr. Mark Roach Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The US equity market delivered a robust return during the past year, thanks to healthy corporate earnings, a recovery in investors' risk appetites and signs of a gradual improvement in economic growth. Mid-cap stocks performed particularly well in the generally positive market environment, rising 22.07% — as measured by the fund's benchmark, the Russell Midcap® Value Index — and outperforming large-cap stocks as measured by the 11.48% return of the Russell 1000® Index.1,2 The fund also performed well, gaining 15.99% (Class A shares), trailing the benchmark but outperforming the 12.63% average return of funds in its Lipper peer group, Multi-Cap Core Funds.3 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and more complete performance information.) The most important factor in our shortfall relative to the benchmark was the substantial outperformance of the most expensive stocks in the market during the first half of the period. Stocks with negative earnings and price-to-earnings ratios over 20 strongly outperformed in the December-April 2010 time frame.4 Given that our low-P/E style leads us to avoid such richly valued stocks, our positioning was out of step with the market environment during this period. Fortunately, the market's focus gradually returned to traditional metrics such as fundamentals and valuations — and away from the momentum factors that drove performance in the first half of the year — as the summer progressed.5 At that point, we began to see value being recognized in a number of holdings that had been trading well below their intrinsic worth. Accordingly, the fund's relative performance began to improve during this time. We believe this helps underscore two key elements of value investing: the role of patience and the importance of not abandoning a proven discipline to "chase" short-term winners. Positive and Negative Contributors to Performance Our underweight in the more richly valued, lower-quality stocks in the market had the largest impact in the consumer discretionary sector.6 Here, the most significant source of underperformance came from the stocks we did not own. In consumer discretionary, for instance, we held no positions in the various auto parts makers that entered the period on the verge of bankruptcy. Our avoidance of these stocks reflected their poor fundamentals and weak balance sheets. Once it became evident that they would survive, however, their stocks significantly outperformed. While missing these winners weighed on our performance in the short term, we believe that avoiding richly valued, fundamentally unsound companies will ultimately prove to be an effective strategy when measured over a full market cycle. Another source of underperformance was our shortfall in the consumer staples sector. Our poor showing in this group was due in part to our position in the supermarket operator SUPERVALU, Inc., which saw its profit margins pinched by the increasingly intense competition from Wal-Mart (which the fund does not own). Additionally, the company made an acquisition that was not well received by investors. We are maintaining the position, as we view SUPERVALU as one of the industry's likely long-term survivors. Also detracting within consumer staples was our investment in the milk producer Dean Foods Co., which was forced to cut its prices to compete with store brands. Some investors are concerned the company might not survive, but we believe its cash flow is more than sufficient to support its debt costs. We continued to hold this stock, as it is now a deep-value play with a single-digit price-to-earnings ratio. We also failed to keep up with the benchmark in the financials sector, where we held a weighting in real estate investment trusts — or REITs — which was about half that of the benchmark. We did not anticipate the rebound in commercial real estate, which meant that we were not positioned to take full advantage of REITs' outperformance. As would be expected at a time in which the fund returned over 15%, we had quite a few success stories. Energy proved to be a source of strength for the fund, thanks to our positions in Cimarex Energy Co. and Newfield Exploration Co., both of which consistently delivered earnings above the market's expectations. In the materials sector, one of our leading contributors was Silver Wheaton Corp.,* which locked in its costs and thus was very well positioned to capitalize on the soaring price of silver. Also performing well in materials was Agrium, Inc., a fertilizer producer whose shares were boosted by consolidation in the agricultural sector. The stock dipped below $50 during the second quarter, but we maintained our position on the belief that the company will deliver $6-$7 of earnings per share in 2011. This value was subsequently recognized by the market, and the stock rebounded to over $80 by the end of November 2010. Other notable winners for the year included Xilinx, Inc.,* a semiconductor company that was helped by the rising demand for its chips, and Biogen Idec, Inc., a biotechnology stock that was boosted by both new product approvals and investors' hope that the stock may represent a takeover candidate. Outlook and Positioning While we are maintaining a cautious outlook on the market as a whole, the mid-cap arena remains rich in opportunity for bottom-up stock pickers to identify undervalued companies with improving fundamentals. We continue to believe mid caps are appropriate for the current market with a combination of attractive valuations and the ability to deliver faster growth than large caps. The renewal of merger and acquisition activity — which traditionally favors mid caps — has been an additional positive for this market segment. These positive attributes are reflected in the performance of mid caps in the interval since the stock market's low on March 18, 2009. During this time, the Russell Midcap Value Index has gained 44.8%, outpacing returns of 31.8% for the Russell 1000 Value Index (a measure of large-cap performance) and 43.0% for the Russell 2000® Index (which gauges the return of small caps). We believe stocks we held in the fund also illustrate the extent of the potential opportunities available in mid-cap space. As of November 30, 2010, the median price-to-earnings ratio of the stocks in the fund (based on 12-month forward earnings estimates) was 11.9x, well below the 14.4x P/E ratio of the Russell Midcap Value Index. While this favorable profile does not guarantee outperformance, we believe it provides the opportunity for strong relative returns as the value in our investments is gradually recognized by the market. Further, we think that our focus on companies with valuations that do not fully reflect their strong fundamentals provides a margin of safety in the event of a market downturn. We continue to manage the fund by using volatility to our advantage — capitalizing on dips to add to our favored companies and using rallies as a chance to book profits. We believe this incremental approach, together with our deep-value strategy, will help us preserve capital if the market environment becomes more challenging in the months ahead. 1 The Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000® Value index. 2The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3The Lipper Multi-Cap Core Funds category is comprised of funds that invest in a variety of market-capitalization ranges without concentrating 75% of their equity assets in any one market capitalization range over an extended period of time. Multi-cap funds typically have between 25% and 75% of their assets invested in companies with market capitalizations (on a three-year weighted basis) above 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index. Multi-cap core funds have more latitude in the companies in which they invest. For the 1-, 3- and 5-year periods, this category's average was 12.63% (823 funds), -4.60% (719 funds) and 1.33% (595 funds), respectively, as of 11/30/10. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 4Price-to-earnings (P/E) ratio, or earnings multiple, is the price of a stock divided by its earnings per share. It is a widely used gauge of a stock's valuation that indicates what investors are paying for a company's earnings on a per share basis. A higher earnings multiple indicates higher investor expectations or a higher growth rate, as well as the potential for greater price fluctuations. 5"Valuation" refers to the price investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. 6 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of November 30, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/10 11/30/09 Common Stocks 96% 100% Cash Equivalents 4% 0% 100% 100% Sector Diversification (As a % of Common Stocks) 11/30/10 11/30/09 Financials 22% 17% Energy 14% 10% Industrials 13% 13% Information Technology 12% 10% Health Care 10% 12% Consumer Discretionary 9% 13% Consumer Staples 7% 7% Materials 6% 8% Utilities 5% 8% Telecommunication Services 2% 2% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at November 30, 2010 (17.7% of Net Assets) 1. Transocean Ltd. Contractor of offshore drilling 1.9% 2. General Cable Corp. Manufacturer of copper wire and cable products for communications and electrical markets 1.9% 3. Symantec Corp. Producer of software products 1.9% 4. Best Buy Co., Inc. Retailer of consumer electronics and home office equipment 1.8% 5. Axis Capital Holdings Ltd. Provides specialty lines and treaty reinsurance on global basis 1.7% 6. Arrow Electronics, Inc. Distributes electronic components and computer products to industrial and commercial customers 1.7% 7. Arch Coal, Inc. Mines, processes and markets low sulfur coal from surface, underground and auger mines 1.7% 8. Synopsys, Inc. Supplies electronic design automation solutions to the global electronics market 1.7% 9. Fortune Brands, Inc. Provider of household fixtures and durables 1.7% 10. Hubbell, Inc. Manufactures electrical and electronic products for commercial, industrial, utility and telecommunications markets 1.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 Shares Value ($) Common Stocks 96.6% Consumer Discretionary 8.9% Household Durables 2.7% Fortune Brands, Inc. (a) Whirlpool Corp. Leisure Equipment & Products 1.7% Mattel, Inc.* (a) Multiline Retail 1.3% Big Lots, Inc.* Specialty Retail 1.7% Best Buy Co., Inc. Textiles, Apparel & Luxury Goods 1.5% VF Corp. (a) Consumer Staples 6.3% Beverages 1.5% Molson Coors Brewing Co. "B" Food & Staples Retailing 0.9% SUPERVALU, Inc. (a) Food Products 0.8% Dean Foods Co.* (a) Household Products 1.5% Energizer Holdings, Inc.* (a) Tobacco 1.6% Lorillard, Inc. Energy 13.5% Energy Equipment & Services 6.0% Ensco PLC (ADR) McDermott International, Inc.* Tidewater, Inc. (a) Transocean Ltd.* (a) Oil, Gas & Consumable Fuels 7.5% Arch Coal, Inc. Chesapeake Energy Corp. Cimarex Energy Co. (a) Newfield Exploration Co.* Nexen, Inc. Financials 21.6% Capital Markets 3.1% Ameriprise Financial, Inc. Federated Investors, Inc. "B" (a) Commercial Banks 3.9% Comerica, Inc. (a) Fifth Third Bancorp. SunTrust Banks, Inc. (a) Consumer Finance 1.6% Discover Financial Services Insurance 6.1% Allstate Corp. Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Real Estate Investment Trusts 5.6% Duke Realty Corp. (REIT) (a) Hospitality Properties Trust (REIT) Mack-Cali Realty Corp. (REIT) (a) Senior Housing Properties Trust (REIT) (a) Thrifts & Mortgage Finance 1.3% Hudson City Bancorp., Inc. (a) Health Care 9.3% Biotechnology 1.6% Biogen Idec, Inc.* (a) Health Care Equipment & Supplies 3.0% Kinetic Concepts, Inc.* (a) Zimmer Holdings, Inc.* Health Care Providers & Services 3.2% Cardinal Health, Inc. Omnicare, Inc. (a) Pharmaceuticals 1.5% Forest Laboratories, Inc.* Industrials 13.4% Aerospace & Defense 2.7% L-3 Communications Holdings, Inc. Northrop Grumman Corp. Commercial Services & Supplies 1.5% Pitney Bowes, Inc. (a) Construction & Engineering 1.5% URS Corp.* Electrical Equipment 4.4% Babcock & Wilcox Co.* General Cable Corp.* (a) Hubbell, Inc. "B" Machinery 1.7% Joy Global, Inc. Road & Rail 1.6% Norfolk Southern Corp. Information Technology 11.4% Electronic Equipment, Instruments & Components 3.3% Anixter International, Inc. (a) Arrow Electronics, Inc.* IT Services 3.0% Fiserv, Inc.* Western Union Co. (a) Semiconductors & Semiconductor Equipment 1.5% National Semiconductor Corp. (a) Software 3.6% Symantec Corp.* (a) Synopsys, Inc.* (a) Materials 5.9% Chemicals 1.6% Agrium, Inc. Containers & Packaging 1.5% Owens-Illinois, Inc.* Metals & Mining 2.8% Nucor Corp. (a) Yamana Gold, Inc. Telecommunication Services 1.6% Diversified Telecommunication Services Windstream Corp. (a) Utilities 4.7% Electric Utilities 3.0% American Electric Power Co., Inc. PPL Corp. Multi-Utilities 1.7% Ameren Corp. Total Common Stocks (Cost $168,701,119) Securities Lending Collateral 20.6% Daily Assets Fund Institutional, 0.21% (b) (c) (Cost $39,598,707) Cash Equivalents 3.6% Central Cash Management Fund, 0.21% (b) (Cost $6,820,262) % of Net Assets Value ($) Total Investment Portfolio (Cost $215,120,088)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $215,452,067. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $16,577,695. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,699,842 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,122,147. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2010 amounted to $38,357,903, which is 20.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
